ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, files its Findings of Fact, Conclusions and Recommendation upon the Petition for Reinstatement filed by John M. Lewis and recommends that the Petitioner be reinstated to the practice of law.
*7And this Court, being duly advised, now finds that the Petitioner has not paid the costs assessed against him. Accordingly, we find that the Commission's recommendation should be approved and the Petitioner should be reinstated subject to his paying all outstanding costs within three years of his reinstatement.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, John M. Lewis, is hereby reinstated as an attorney at the Bar of this Court, effective immediately but subject to his providing to the Disciplinary Commission, on or before April 6, 1990, proof of payment of all costs.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner's suspension.
All Justices concur.